— Proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the City of New York (hereinafter the Board of Education), dated December 18, 1985, made after a hearing, which terminated the petitioner from her position as a tenured teacher of the emotionally handicapped.
Adjudged that the determination is confirmed on the merits, without costs or disbursements.
The petitioner argues that the findings of the hearing panel were not supported by substantial evidence. Six witnesses testified on behalf of the Board of Education. They described the petitioner as a well-intentioned human being but one who was not capable of being a teacher. They supported this conclusion by documented instances of the petitioner’s inability to control her class and to effectively plan and teach lessons. The quality and quantity of the evidence was sufficient to probatively support the findings of the hearing panel (see, Matter of Fitzpatrick v Board of Educ., 96 AD2d 557). Since the record reveals that the determination is supported by substantial evidence, this court may not substitute its own judgment for that of the Board of Education (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230; Matter of Fitzpatrick v Board of Educ., supra).
The petitioner further argues that even if the charges against her are supported by substantial evidence, the penalty of dismissal is excessive. The record reveals that the petitioner taught in a regularly appointed position for three years, and that the hearing panel determined that the evidence did not support a finding that placing the petitioner back in the classroom after a lesser penalty than dismissal would improve her methods of teaching. Under the circumstances, we cannot say that the penalty is shocking to one’s sense of fairness (see, *816Matter of Pell v Board of Educ., 34 NY2d 222, supra; Kaczala v Board of Educ., 123 AD2d 668). Mollen, P. J., Eiber, Kunzeman and Spatt, JJ., concur.